The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 1, 2015

                                     No. 04-14-00772-CR

                                   Jonathan Jose GUILLEN,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2647
                        Honorable Maria Teresa Herr, Judge Presiding


                                        ORDER
        The record in this appeal was complete on April 28, 2015, making appellant’s brief due
May 28, 2015. The court notified appellant’s counsel of the filing and that appellant’s brief was
therefore due. Appellant has filed a motion requesting a sixty-day extension of time to file his
brief.

      We grant the motion in part and order appellant’s brief due June 29, 2015.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court